DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biasing force changer in claim 1 (identified as 37d in the specification), control circuitry in claim 1 (identified as 51 in the specification), an operation detector in claim 1 (seen in Figures 7a and 7B), a notification device in claim 1 (identified as controller 51 and an operation panel), a movable member in claim 11 (identified as 34 within the specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites, “the notification device is configured to notify the abnormality visually or auditorily.” Since the invocation of 35 U.S.C. 112(f) requires the notification device to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the notification device.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed notification device that is configured to notify the abnormality auditorily.  A review of the four corners of the disclosure fails to provide any drawings, details in the specification, abstract support, or original claim language to show that Applicant had possession of any type of notification device configured in the claimed manner.  No discussion/depiction of any such device appears in either the specification or drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 7 recite the limitation "the changing operation."  There is insufficient antecedent basis for this limitation in the claim.
Moreover, since the invocation of 35 U.S.C. 112(f) requires the notification device to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the notification device.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed notification device.  As such, claim 5 is indefinite for failing to provide clear support for and establishing the necessary metes and bounds for determining the scope of the claimed notification device in the claimed configuration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-39336 (“JP ‘336”).
Regarding claim 1, JP ‘336 disclosed a sheet conveying device, comprising: 
a pair of rollers including a first roller and a second roller configured to hold a sheet conveyed between the first roller and the second roller (Figure 3); 
a biasing member (27) configured to bias the first roller toward the second roller, 
a biasing force changer (32) configured to change a biasing force of the biasing member, 
control circuitry (referenced in the translation, see also Figures 4 and 5 and S104) configured to, when a predetermined changing condition is met, cause the biasing force changer to change the biasing force and cause the pair of rollers to convey the sheet, 
an operation detector (S105) configured to detect the changing operation of the biasing force changer; and 
a notification device configured to notify an abnormality of the changing operation when the operation detector detects the abnormality of the changing operation (see S103, S107), 
the control circuitry being configured to, when the operation detector detects the abnormality of the changing operation, perform sheet conveyance control to cause the pair of rollers to convey the sheet without causing the biasing force changer to change the biasing force, regardless of whether the predetermined changing condition is met (S106).  
Regarding claims 2 and 3, the control circuitry may determine whether the predetermined changing condition is met that would be according to a type or thickness of the sheet, thus causing it to jam.  
 	 Regarding claim 5, JP ‘336 disclosed the notification device is configured to notify the abnormality visually or auditorily (see at least S103, S107).  
 	Regarding claim 6, JP ‘336 disclosed the control circuitry is configured to perform the sheet conveyance control including when the operation detector detects the abnormality of the changing operation when the biasing force is changed by the biasing force changer to perform sheet conveyance by the pair of rollers (and a jam has been cleared).
 	Regarding claim 7, JP ‘336 disclosed the control circuitry is configured to perform a confirmation operation of confirming whether the operation detector detects the abnormality of the changing operation before the pair of rollers convey the sheet (see S105, S106), and perform the sheet conveyance control when the operation detector detects the abnormality of the changing operation in the confirmation operation (and a sheet is subsequently cleared).
 	Regarding claim 8, JP ‘336 disclosed a sheet feeding member upstream from the pair of rollers in a direction of conveyance of the sheet, the sheet feeding member being configured to convey the sheet, wherein the control circuitry is configured to change the biasing force based on an operation start timing of the sheet feeding member to convey the sheet (see the translation referencing a plurality of transport rollers and at least S105).
	Regarding claim 10, JP ‘336 disclosed an image forming apparatus, comprising: the sheet conveying device according to claim 1 as mentioned above; and an image forming device configured to form an image on the sheet conveyed by the sheet conveying device (abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653